Citation Nr: 1124122	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-01 079	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 for a child born with spina bifida.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the child, for the purposes of benefits under 38 U.S.C.A. § 1805, of the Veteran who served on active duty from April 1967 to April 1971.  A copy of the appellant's birth certificate is of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant failed, without apparent cause, to appear for a scheduled hearing in July 2010.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran, the appellant's natural father, was not a Vietnam veteran for the purposes of benefits under 38 U.S.C.A. § 1805 nor is he shown to have had any other qualifying service for VA benefits for a child born with spina bifida.


CONCLUSION OF LAW

The criteria for benefits under the provisions of 38 U.S.C.A. § 1805 for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1805, 1831 (West 2002); 38 C.F.R. § 3.814 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the appellant in an April 2009 letter from the RO.  That letter notified him of VA's responsibilities in obtaining information to assist in completing his claim and identified his duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  Further attempts to obtain additional evidence would be futile.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

VA law provides that a monetary allowance may be paid for the spina bifida of a natural child of a veteran who served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1805 (West 2002); 38 C.F.R. § 3.814 (2010).  A "child" for the purposes of benefits under 38 U.S.C.A. § 1805 means an individual, regardless of age or marital status, who is the natural child of a "Vietnam veteran" and was conceived after the date on which the Veteran first entered the Republic of Vietnam during the Vietnam ear.  38 U.S.C.A. § 1831 (West 2001).  The term "Vietnam veteran" means a person who performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c) (2010).

Based upon the evidence of record, the Board finds the Veteran, the appellant's natural father, was not a Vietnam veteran for the purposes of benefits under 38 U.S.C.A. § 1805 nor is he shown to have had any other qualifying service for VA benefits for a child born with spina bifida.  In a report dated in May 2009 the service department found there was no evidence the Veteran had any service in the Republic of Vietnam.  

Indeed, the appellant does not claim the Veteran served in Vietnam.  Rather, in statements in support of his appeal the appellant reported that he had spina bifida and that while his father had not served in Vietnam he had been exposed to Agent Orange while working on military aircraft in Okinawa, Japan.  

In short, the appellant does not contend, nor does the record otherwise indicate, that the Veteran had duty or visitation in the Republic of Vietnam or qualifying service in Korea.  

The Board is sympathetic to the appellant's claim; however, there is no basis in fact or law whereby the benefits requested, including as a result of actual exposure to Agent Orange outside of the Republic of Vietnam or Korea, may be paid.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 for a child born with spina bifida is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


